Citation Nr: 1229188	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  11-06 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had active duty service with the Recognized Guerillas and Regular Philippine Army from April 1945 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in August 1995; the death certificate lists the immediate cause of death as cardiopulmonary failure, the antecedent cause of death as cerebrovascular accident (CVA), the underlying cause as decubitus ulcer, and other significant conditions contributing to death as pneumonia.

2.  At the time of the Veteran's August 1995 death, service connection was in effect for residuals of a shrapnel wound, left buttock, with injury to muscle group XVIII, rated as 20 percent disabling from October 1967; residuals of a gunshot wound, right leg, with injury to muscle group XII with healed ulcer, rated as 10 percent disabling from October 1967, 100 percent from September 1969, and 10 percent from November 1969; residuals of shrapnel wound, right wrist, with injury to muscle group VIII, noncompensably rated from December 1965, 100 percent from July 1970, noncompensably rated from September 1970, and 10 percent from November 1972; residuals of a shrapnel wound to the neck, noncompensably rated from December 1969; and a scar on the left arm due to residuals of a shrapnel wound, rated noncompensably from December 1965.

3.  An October 1995 rating decision denied service connection for the cause of the Veteran's death, the appellant did not appeal that decision, and no new evidence pertinent to the basis of the denial of that claim was received within one year from the date that the RO mailed notice of the determination to the appellant.

3.  New evidence received since the time of the final October 1995 rating decision relates to an unestablished fact necessary to grant, and raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

4.  The competent and probative evidence of record does not relate the Veteran's cause of death to his military service.

5.  The Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding his death.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence received since the October 1995 rating decision, which denied service connection for the cause of the Veteran's death, is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).

3.   The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).

4.  The criteria for payment of Dependency and Indemnity Compensation benefits under 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.22, 3.102, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A June 2010 letter satisfied the duty to notify provisions, to include notifying the appellant of regulations pertinent to the establishment of an effective date.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Hupp v. Nicholson, the Court held that proper notice in a case for benefits related to a veteran's death must include 1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; 2) an explanation of the evidence and information required to substantiate a death benefits claim based on a previously service-connected condition; and 3) an explanation of the evidence and information required to substantiate a death benefits claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 348-49 (2007).

In the September 2009 letter, the RO notified the appellant of the disabilities for which service connection was in effect during the Veteran's lifetime.  That letter also notified the appellant that she needed to submit evidence that shows a service-connected disability was the primary or contributory cause of death.  She was also asked to provide any other pertinent documents, or to authorize the RO to obtain them, and was notified what the evidence must show, in clearly identified enumerated elements, to substantiate her claim.  Specifically, these included the medical records documenting the Veteran's medical care immediately prior to his death. 

Private and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Board finds that a medical opinion is not necessary to satisfy the duty to assist in this case.  There is no competent and credible medical opinion evidence or records which support the appellant's contention that her husband's death is related to service or to his service-connected disorders.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  New and Material Evidence and Service Connection for Cause of Death

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2011).  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

At the time of the Veteran's August 1995 death, service connection was in effect for residuals of a shrapnel wound, left buttock, with injury to muscle group XVIII, rated as 20 percent disabling from October 1967; residuals of a gunshot wound, right leg, with injury to muscle group XII with healed ulcer, rated as 10 percent disabling from October 1967, 100 percent from September 1969, and 10 percent from November 1969; residuals of shrapnel wound, right wrist, with injury to muscle group VIII, noncompensably rated from December 1965, 100 percent from July 1970, noncompensably from September 1970, and 10 percent from November 1972; residuals of a shrapnel wound to the neck, noncompensably rated from December 1969; and a scar on the left arm due to residuals of a shrapnel wound, rated noncompensably from December 1965.

The Veteran's death certificate listed the immediate cause of death as cardiopulmonary failure, the antecedent cause of death as cerebrovascular accident (CVA), the underlying cause of decubitus ulcer, and other significant conditions contributing to death as pneumonia

Service connection for the cause of the Veteran's death was denied in an October 1995 rating decision.  That rating decision was not appealed, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the appellant.  No relevant service department records were received after the prior final denial.  See 38 C.F.R. § 3.156(c).  Therefore, the October 1995 decision is final.  38 U.S.C. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The basis of the prior denial was that there was no evidence that the Veteran was diagnosed with a CVA within a year of discharge from military service or that his service-connected disabilities caused or contributed to his death.  In order for the appellant's claim to be reopened, evidence must have been added to the record since the October 1995 rating decision that addresses this basis.

Evidence submitted and obtained since the October 1995 rating decision includes a December 2007 statement from an individual who wrote that he served with the Veteran and was a close friend.  The statement continues that the Veteran must have been continuously rated as totally disabled and that his sickness was a direct result of his military service.

An April 2012 statement from the appellant's representative indicates that the appellant contends that the service-connected ulcers on the right leg were related to the decubitus ulcers that led to the Veteran's death.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.

Without addressing the merits of this evidence, the Board finds that the statements show the possibility that the service-connected disabilities caused the Veteran's death.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for the cause of the Veteran's death since the October 1995 rating decision.  On this basis, the issue of entitlement to service connection for the cause of the Veteran's death is reopened.

Reviewing the reopened claim on the merits, a July 1959 VA examination did not show any ulcers on the right leg.  The examiner noted scars that were healed.  The discharge summary for a January 1965 to February 1965 hospitalization for pain on the left buttocks, left arm, right leg, right wrist and neck indicated that there was a small scar on the right knee.  In June 1965 foreign bodies was extracted from the right leg and left arm.  They were noted to be superficial and easily removable.  Post-operatively the wounds healed completely.  In November 1965 a foreign body was removed from the nape of the neck due to pain, and the post-operative course was uneventful.  The Veteran was hospitalized in June 1966 due to pain in the left buttock, right leg and right knee.  It was temporarily relieved by analgesics and physiotherapy.  He was discharged with maximum hospital benefits.

The Veteran was hospitalized from August 1966 to December 1966 because of a chronic ulcer on the right leg.  He said that a month before the admission his right leg became painful and swollen and that he was treated by a private physician who gave him ointment and tablets.  An ulcer developed on the anterior aspect of the right leg that exuded purulent material.  On examination the ulcer was 2.5 cm. with irregular margins and tissue that exuded purulent material in the middle.  The Veteran was given antibiotics and a skin graft was performed, and at discharge the ulcer was completely healed.  The Veteran was hospitalized from September 1969 to November 1969 due a chronic ulcer on the right leg.  He underwent excision and closure of the ulcer and was discharged with the ulcer healed.

The Veteran was hospitalized from July 1970 to August 1970 due to a chronic ulcer on the right hand superimposed on the scar from a shrapnel wound.  It was treated with antibiotics, analgesics, and daily dressing.  The ulcer completely healed by the end of the hospitalization.  The Veteran was hospitalized with an ulcer on the right hand.  On examination there was a superficial ulcer, and the Veteran requested to be discharged before the requested work up was completed.

At a March 1973 VA orthopedic examination the Veteran was noted to have scars, but there was no mention of ulcers.

The Veteran was hospitalized from September 1973 to October 1973 because of recurrent ulcers in the dorsum of the right hand that started about 27 years before.  Suppuration had been occurring on and off since then at the site of an old shell wound.  The Veteran was given medications and topical wound care.  The wound dried up, and he was discharged with temporary improvement.  The record does not indicate additional treatment for ulcers related to the service-connected wounds.

A private physician wrote in February 1994 that the Veteran had paralysis on the right side and a speech defect secondary to a CVA.  The Veteran was confined to his home.  The physician wrote in March 1994 been under medical treatment since January 1994 after suffering a CVA.

At an October 1994 VA examination the Veteran was noted to have scars on the right thigh, right knee and right leg, and there was not any ulceration.  In addition, there was not any inflammation, swelling, or depression of the scars.  At an orthopedic VA examination in October 2004 the Veteran was noted to have healed scars on the neck, left arm, right wrist, left buttock, right thigh and right leg.

A note from private doctors indicates that the Veteran was hospitalized from June 1995 to July 1995 for a cardiovascular accident and decubitus ulcer.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation, lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The appellant and the individual who wrote the December 2007 statement do not have the medical expertise to state that the causes of the Veteran's death were etiologically related to his service-connected disabilities.  There are no competent opinions of record relating the Veteran's cause of death to military service or his service-connected disabilities.  The post-service treatment records show that the Veteran was treated between 1965 and 1974 for ulcers on the right leg and hand that were related to service-connected injuries.  The treatment records indicates that these healed and that the Veteran did not subsequently have related complaints or treatment for them during the approximately 21 years before his death.  At the October 1994 VA examination the Veteran had healed scars without ulceration.  There is no indication from the record that the decubitus ulcer, or bedsore, that the Veteran had in June 1995 was related to a service-connected disability.  Furthermore, the record does not show that the Veteran had a CVA prior to 1994 or that the Veteran's death was otherwise related to a service-connected disability.  

Ultimately, the evidence of record does not relate the Veteran's cause of death, cardiopulmonary failure, antecedent to a CVA with the underlying cause a decubitus ulcer, and other significant condition contributing to death as pneumonia, to his military service.  For that reason, service connection for the cause of the Veteran's death is not warranted.  See 38 C.F.R. § 3.312.

The preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  There is no doubt to be resolved, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

III.  DIC Under 38 U.S.C.A. § 1318

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a 'deceased veteran' in the same manner as if the death were service connected.  A 'deceased veteran' for purposes of this provision is a veteran who dies not as the result of the veteran's own willful misconduct and who at death was either in receipt of compensation or entitled to receive compensation for service-connected disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a) .

The veteran's service-connected disabilities must have been either continuously rated totally disabling for ten or more years immediately preceding death or continuously rated totally disabling for at least five years from the date of the veteran's separation from service.  Id.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22(c).

The Veteran was in receipt of temporary 100 percent disability evaluations from September 1969 to November 1969 and from July 1970 to September 1970.  He was not rated higher than 40 percent disabled in the 10 years preceding his death in August 1995.  Since he was not rated as totally disabled for at least ten or more years immediately preceding death, the requirements for DIC under 38 U.S.C.A. § 1318  are not met.  Therefore, the claim for DIC under 38 U.S.C.A. § 1318  must be denied.


ORDER

New and material evidence having been submitted, the appellant's claim for entitlement to service connection for the cause of the Veteran's death is reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318  is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


